HOLMES, Circuit Judge
(specially concurring) .
I am unable to concur in the holding that “what the bond contract was” is a federal question as to which the federal courts will exercise an independent judgment. The obligation of the contract, T think, was whatever the law of the state attached to the contract at the time it was made.
Whether or not the obligation is within the protection of the contract clause of the federal constitution, and has been impaired in violation of the provisions thereof, are federal questions upon which the federal courts will make their own decisions.
Solely because the district court did not abuse its discretion in granting the interlocutory injunction, and nothing else is essential to a decision at this time, I concur in the result.